Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on February 11, 2021 is acknowledged. 
3.	Claims 1-2, 4-5, 7-12, 15-16, 20-21, 23-24, 26-27 and 37-38 are pending in this application.

Restriction
4.	Applicant’s election without traverse of Group 2 (claims 15-16, 20-21, 23-24 and 26-27) and the election of species of
    PNG
    media_image1.png
    138
    154
    media_image1.png
    Greyscale
wherein X is NBoc and R1-R6 are all H, H-Phe-Glu9tBu)-“Gaz(B0c)”-Thr(tBu)-Gly-OH as the species of plurality of amino acid residues involved in the macrocycle, head to tail reaction wherein the type of bond formed is an amide for cyclization reaction, solid phase synthesis as the species of synthesis and 
    PNG
    media_image2.png
    84
    183
    media_image2.png
    Greyscale
wherein Rb is Boc for the carbonyl biosiosteric turn-inducing element in the reply filed on February 11, 2021 is acknowledged. Claims 1-2, 4-5, 7-12 and 37-38 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claims. A search was conducted on the elected species, and this appears to be free of prior art. A search was extended to the nonelected species, and prior art was found. Claims 20 and 26 are withdrawn from further consideration as being drawn to nonelected species not found in the prior art. Claims 15-16, 21, 23-24 and 27 are examined on the merits in this office action.


Objections
5.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The invention provides an improved method of macrocyclization...” at line 1 of the abstract. Further, at line 7, the abstract recites, "Specifically, the invention provides..." Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “Method of macrocyclization…is described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 15-16, 21, 23-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (Chem. Commun., 2014, 50: 8797-8800, filed with IDS) in view of Smythe et al (US Patent No. 7589170).
10.	Powell et al teach synthesis of oxetane containing tripeptide motifs (see Title). Powell et al teach oxetane based peptidomimetic
    PNG
    media_image3.png
    81
    196
    media_image3.png
    Greyscale
(see p. 8797, Fig. 1). Powell et al teach the carbonyl bioisosteric turn-inducing element having the structure 
    PNG
    media_image4.png
    74
    62
    media_image4.png
    Greyscale
(see p. 8797, Scheme 1, structure 2), wherein R2-R4 is independently alkyl, R5 is H or alkyl, and X is O, meeting the limitation of instant claims 23-24, and 27. Powell et al teach a method of synthesizing a peptidomimetic, comprising synthesizing a linear peptidomimetic comprising a carbonyl biosiosteric turn-inducing element
    PNG
    media_image3.png
    81
    196
    media_image3.png
    Greyscale
(see Fig. 1), meeting the limitation of instant claim 15, in part. Powell et al teach that “knowledge obtained from making these simple tripeptide motifs would be applicable to the production of larger peptidomimetics through the use of longer peptide fragments as the nucleophile in the conjugate addition step or through further extension of the N-terminus by conventional peptide couplings (see p. 8798, left column, lines 2-7). Powell et al teach synthesis of oxetane based peptidomimetics 
    PNG
    media_image5.png
    274
    455
    media_image5.png
    Greyscale
(see Scheme 1), meeting the limitation of solution phase synthesis of instant claim 21.
The difference between the reference and instant claims is that the reference does not teach cyclization reaction of the linear peptidomimetic.
11.	However, in regards to claim 16, Smythe et al teach cyclization of linear peptides from head to tail reaction
    PNG
    media_image6.png
    300
    321
    media_image6.png
    Greyscale
 (see for example, columns 71-72). Smythe et al also teach on-resin cyclization of linear peptides from head to tail reaction (see columns 73-74). Smythe et al further teach that “…the presence of turn-inducing amino acids such as Gly, Pro or a D-amino acid enhances the conformational stability of the ring and improves cyclization yields. For linear peptides that do not contain amino acid residues that stabilize turn structure, the cyclization reaction is likely to be an inherently improbable or slow process, due to the preference for extended conformations resulting in large strain upon ring formation” (see column 8).
12.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Powell et al and Smythe et al, since both references teach synthesis of solution based peptide synthesis. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Smythe et al teach both solution phase and on-resin cyclization of linear peptides, and further teach that turn-inducing agent can be introduced into the peptide for cyclization, and enhances the conformational stability of the ring and improves cyclization yields. Thus, one of ordinary skill in the art would at least expect that the method of introducing carbonyl bioisosteric turn-inducing element into the linear peptide (oxetane based peptidomimetic of Powell et al) would enhance the conformational stability of the ring and improves cyclization yields in the method of synthesizing peptidomimetic macrocycles. Therefore, the combined art is prima facie obvious over instant claims 15-16, 21, 23-24 and 27.

13.	Claims 15-16, 21, 23-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (Chem. Commun., 2014, 50: 8797-8800, filed with IDS) in view of Beadle (Synlett, 2016, 27: 169-172, filed with IDS) and Smythe et al (US Patent No. 7589170).
14.	Powell et al teach synthesis of oxetane containing tripeptide motifs (see Title). Powell et al teach oxetane based peptidomimetic
    PNG
    media_image3.png
    81
    196
    media_image3.png
    Greyscale
(see p. 8797, Fig. 1). Powell et al teach the carbonyl bioisosteric turn-inducing element having the structure 
    PNG
    media_image4.png
    74
    62
    media_image4.png
    Greyscale
(see p. 8797, Scheme 1, structure 2), wherein R2-R4 is independently alkyl, R5 is H or alkyl, and X is O, meeting the limitation of instant claims 23-24, and 27. Powell et al teach a method of synthesizing a peptidomimetic, comprising synthesizing a linear peptidomimetic comprising a carbonyl biosiosteric turn-inducing element
    PNG
    media_image3.png
    81
    196
    media_image3.png
    Greyscale
(see Fig. 1), meeting the limitation of instant claim 15, in part. Powell et al teach that “knowledge obtained from making these simple tripeptide motifs would be applicable to the production of larger peptidomimetics through the use of longer peptide fragments as the nucleophile in the conjugate addition step or through further extension of the N-terminus by conventional peptide couplings (see p. 8798, left column, lines 2-7). Powell et al teach synthesis of oxetane based peptidomimetics 
    PNG
    media_image5.png
    274
    455
    media_image5.png
    Greyscale
(see Scheme 1), meeting the limitation of solution phase synthesis of instant claim 21.
The difference between the reference and instant claims is that the reference does not teach the elected species of carbonyl bioisosteric turn-inducing element
    PNG
    media_image2.png
    84
    183
    media_image2.png
    Greyscale
wherein Rb is a NBoc, and cyclization reaction of the linear peptidomimetic.
15.	However, Beadle et al teach the compound 
    PNG
    media_image7.png
    127
    108
    media_image7.png
    Greyscale
wherein X is O or NBoc (see p. 169, Scheme 1). Beadle et al teach that the oxetane 3-one or N-Boc-azetidin-3-one (see abstract). The oxetane 3-one is the same compound that is taught in Powell et al. Scheme 1 of Beadle et al teach that both the oxetane 3-one or N-Boc-azetidin-3-one achieve the same reaction. 
    PNG
    media_image8.png
    195
    512
    media_image8.png
    Greyscale
 (see Scheme 1). 
16.	In regards to claim 16, Smythe et al teach cyclization of linear peptides from head to tail reaction
    PNG
    media_image6.png
    300
    321
    media_image6.png
    Greyscale
 (see for example, columns 71-72). Smythe et al also teach on-resin cyclization of linear peptides from head to tail reaction (see columns 73-74). Smythe et al further teach that “…the presence of turn-inducing amino acids such as Gly, Pro or a D-amino acid enhances the conformational stability of the ring and improves cyclization yields. For linear peptides that do not contain amino acid residues that stabilize turn structure, the cyclization reaction is likely to be an inherently improbable or slow process, due to the preference for extended conformations resulting in large strain upon ring formation” (see column 8).
17.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Powell et al and Smythe et al, since both references teach synthesis of solution based peptide synthesis; and Powell et al and Beadle et al teach the component 
    PNG
    media_image9.png
    127
    108
    media_image9.png
    Greyscale
 wherein X is O or NBoc and R1 is H, Me or Bn (see top of page 169). One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Smythe et al teach both solution phase and on-resin cyclization of linear peptides, and further teach that turn-inducing agent can be introduced into the peptide for cyclization, and enhances the conformational stability of the ring and improves cyclization yields. One of ordinary skill in the art would be motivated to combine the teachings of Powell et al and Beadle et al, with a reasonable expectation of success, because Beadle et al teach both the compound of Powell et al (wherein X is O and R1 is H) and N-Boc-azetidin-3-one (wherein X is NBoc and R1 is H), and that both X is O or NBoc achieve the same reaction.  Thus, one of ordinary skill in the art would at least expect that the method of introducing carbonyl bioisosteric turn-inducing element into the linear peptide (oxetane based peptidomimetic of Powell et al) would enhance the conformational stability of the ring and improves cyclization yields in the method of synthesizing peptidomimetic macrocycles. Therefore, the combined art is prima facie obvious over instant claims 15-16, 21, 23-24 and 27.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654